USCA11 Case: 19-14235    Date Filed: 02/05/2021   Page: 1 of 7



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14235
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cr-00442-ELR-JSA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ARNITA AVERY-KELLY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 5, 2021)



Before LAGOA, BRASHER, and EDMONDSON, Circuit Judges.
           USCA11 Case: 19-14235           Date Filed: 02/05/2021      Page: 2 of 7



PER CURIAM:



       Arnita Avery-Kelly appeals her convictions for distributing and dispensing

controlled substances outside the scope of her podiatry practice: a violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C). No reversible error has been shown; we affirm.

       In 2018, a federal grand jury charged Avery-Kelly with 61 counts of

prescribing controlled substances outside the scope of her professional practice and

for no legitimate medical purpose.

       Before trial, Avery-Kelly proposed several non-pattern jury instructions.

Pertinent to this appeal, Avery-Kelly requested a jury instruction about Georgia’s

Prescription Drug Monitoring Program (“PDMP”) 1 (Proposed Instruction #15).

Proposed Instruction #15 consisted of the full text of two rules of the Georgia

Composite Medical Board: Ga. Comp. R. & Regs. R. 360-38-.04 and 360-38-.05.

Briefly stated, these rules require (from 1 July 2018) prescribers to check the

PDMP before prescribing a controlled substance and also provide that failure to

comply with the Board’s rules and regulations may result in discipline.

       The government objected to Avery-Kelly’s proposed jury instructions. The

government argued that Proposed Instruction #15 was irrelevant and that -- as a


1
  The PDMP is an electronic database used to track and monitor prescriptions for controlled
substances.
                                               2
          USCA11 Case: 19-14235       Date Filed: 02/05/2021   Page: 3 of 7



podiatrist and not a medical doctor -- Avery-Kelly was not governed by the cited

PDMP rules.

      After hearing arguments from both parties about the requested jury

instructions, the district court declined to give Avery-Kelly’s Proposed Instruction

#15. The district court did give these instructions about the prescription of

controlled substances:

      A controlled substance is lawfully prescribed by a practitioner if he or
      she prescribed the controlled substance as part of his or her medical
      treatment of a patient in accordance with the standards of professional
      practice generally recognized and accepted in the State of Georgia.
      The terms legitimate medical purpose and usual course of professional
      practice refer to the standard of professional practice and treatment
      generally recognized and accepted in the State of Georgia.
      To determine these standards, you may consider the totality of the
      circumstances, including evidence of the accepted standard of
      professional practice in effect at the time, and expert testimony. A
      podiatrist who prescribes a controlled substance for a patient in
      compliance with the accepted standard of podiatric practice in the
      State of Georgia is not committing a crime. Rather, a podiatrist has
      violated section 841(a)(1) when the government proves beyond a
      reasonable doubt that the podiatrist’s actions were without a
      legitimate medical purpose or were outside the usual course of
      professional practice.

      During deliberations, the jury asked several questions, including two

questions about the PDMP: “When were PDMP reports first available in Georgia?”

and “When was it required [for a doctor/provider] to read them?” After consulting


                                          3
          USCA11 Case: 19-14235        Date Filed: 02/05/2021    Page: 4 of 7



the parties -- and without objection -- the district court responded to the jury’s

questions this way:

      I need to explain to you how the questions work. When we said
      evidence was closed, that means that substantive questions like this
      can no longer be answered, because we’re not witnesses. We’re not
      under oath. So we can’t just submit an answer to you. And we
      certainly are not in a position of calling back any witnesses to answer
      questions like this.

      So, basically, you are permitted to ask questions. . . . But those are
      more along the lines of clarifications or things like that, but not for
      additional evidence, because the evidence at this time is closed.
      The following morning, Avery-Kelly objected to the district court’s response

and asserted that Proposed Instruction #15 should be issued in the light of the

jury’s questions about the PDMP. The district court denied Avery-Kelly’s request.

      The jury found Avery-Kelly guilty on Counts 24 to 32 and 44 to 61. The

district court declared a mistrial on the remaining counts and dismissed them.

Avery-Kelly was sentenced to a total sentence of 120 months followed by 3 years

of supervised release.

      On appeal, Avery-Kelly contends that the district court erred in refusing to

issue Proposed Instruction #15 in the initial jury charge and in response to the

jury’s questions.

      “We review a district court’s refusal to give a requested jury instruction for

abuse of discretion.” United States v. Martinelli, 454 F.3d 1300, 1309 (11th Cir.

                                           4
          USCA11 Case: 19-14235        Date Filed: 02/05/2021    Page: 5 of 7



2006). The refusal to give a requested jury instruction constitutes reversible error

if “(1) the requested instruction was a correct statement of law, (2) its subject

matter was not substantially covered by other instructions, and (3) its subject

matter dealt with an issue in the trial court that was so important that failure to give

it seriously impaired the defendant’s ability to defend himself.” Id.

      We also review a district court’s response to a jury question under an abuse-

of-discretion standard. See United States v. Joyner, 882 F.3d 1369, 1375 (11th Cir.

2018). The district court has “considerable discretion” in answering a jury

question so long as the answer does not misstate the law or confuse the jury. Id.

      The district court abused no discretion in refusing to give Proposed

Instruction #15 during the initial jury charge. First, the rules of the Georgia

Composite Medical Board -- including the rules pertaining to the PDMP -- have no

clear application to podiatrists. The Georgia Composite Medical Board has

authority over medical professionals regulated under Title 43, Chapter 34 of the

Georgia Code. See O.C.G.A. § 43-34-8. The practice of podiatry, meanwhile, is

regulated by Title 43, Chapter 35: the Georgia Podiatry Practice Act. See

O.C.G.A. § 43-35-1 et seq. And Georgia podiatrists are governed by the rules of

the Georgia Board of Podiatry Examiners, which has promulgated no rules about

the PDMP. See O.C.G.A. § 43-35-9; Ga. Comp. R & Regs. 500-1 to -9.

                                           5
           USCA11 Case: 19-14235          Date Filed: 02/05/2021      Page: 6 of 7



       Moreover, Avery-Kelly has failed to show that Proposed Instruction #15 was

crucial to her defense. Never was Avery-Kelly charged with violating the rules

governing the PDMP. To the extent Avery-Kelly sought to establish that

consulting the PDMP was not mandatory at the time of the charged offenses, the

record already contained testimony that -- before July 2018 -- doctors were not

required to check the PDMP before prescribing a controlled substance.

       We also see no abuse of discretion in the district court’s response to the jury

questions about the PDMP.2 “When a jury requests supplemental instruction, a

district court should answer within the specific limits of the question presented and

resolve the jury’s difficulties with concrete accuracy.” See Joyner, 882 F.3d at

1375 (quotations omitted).

       Had the district court issued Proposed Instruction #15 in response to the

jury’s questions, it would have (1) provided no answer to the jury’s question about

when PDMP reports were first available and (2) provided information extraneous

to the question about when providers were first required to consult the PDMP.

Moreover, because the rules recited in the proposed instruction had no direct

application to Avery-Kelly’s case, issuing that instruction would more likely have


2
 On appeal, the government argues that this issue should be reviewed only for plain error
because Avery-Kelly failed to raise a contemporaneous objection. Because we conclude that
Avery-Kelly’s argument fails under an abuse-of-discretion standard, we need not address the
sufficiency of Avery-Kelly’s next-day objection.
                                                6
           USCA11 Case: 19-14235           Date Filed: 02/05/2021       Page: 7 of 7



caused confusion rather than resolving the jury’s questions “with concrete

accuracy.”

       AFFIRMED.3




3
  On appeal, Avery-Kelly contends -- based on purported post-verdict comments made by some
jurors -- that the jury convicted her improperly based on a misunderstanding of the requirements
to check the PDMP. Under the no-impeachment rule, we will not consider these alleged
comments. For background, see Fed. R. Evid. 606(b)(1) (after a verdict is returned, a juror may
not testify about -- and the court may not receive evidence of -- “any statement made or incident
that occurred during the jury’s deliberations; the effect of anything on that juror’s or another
juror’s vote; or any juror’s mental processes concerning the verdict or indictment.”); United
States v. Brown, 934 F.3d 1278, 1302 (11th Cir. 2019) (discussing the “no-impeachment rule” as
reflected in Rule 606(b)).
                                                  7